Citation Nr: 0529467	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left hand injury, moderate wound to Muscle Group IX, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Army from August 
1943 to December 1945.  The Board notes that the veteran's 
claims file contains official documentation that verifies his 
status as a combat veteran, such as his receipt of the Combat 
Infantryman Badge (CIB).  See 38 U.S.C.A. § 1154(b) (West 
2002).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in part, denied the veteran's 
claim of entitlement to an increased rating for residuals of 
a moderate left hand injury affecting Muscle Group IX, 
evaluated as 20 percent disabling.

The veteran's motion for advance on the docket (AOD) was 
granted by the undersigned Judge from the Board in October 
2005.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2004).

The veteran's service-connected left hand disability is 
currently rated under multiple rating criteria.  In addition 
to the 20 percent rating for muscle injury that is the 
subject of the current appeal, a 10 percent evaluation is 
assigned under Diagnostic Code 5154 for loss of the left 
middle finger and a noncompensable (zero percent) rating is 
assigned under Diagnostic Code 7805 for multiple scars of the 
scrotum and hands.  In the December 2001 rating decision, the 
RO continued these ratings.  The veteran's April 2002 Notice 
of Disagreement (NOD) referred only to the issue of 
entitlement to an increased evaluation for a left hand 
injury.  The veteran then timely perfected an appeal for that 
sole issue in January 2003.  In July 2003, the veteran 
submitted an additional VA Form 9 concerning entitlement to 
increased evaluations for his scar and left finger 
disabilities as well as complaints of a left wrist 
disability.  As this statement was submitted too late to be 
construed as a NOD for those issues, the Board refers these 
increased rating and service connection claims to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of this claim 
have been addressed.  

2.  The veteran's residuals of a left hand injury are 
manifested by no more than moderate impairment of Muscle 
Group IX with subjective complaints of pain, stiffness, and 
limitation of function as well as objective findings of poor 
grasping, limitation of motion of the ring finger, and 
osteoarthritis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent rating for 
residuals of a left hand injury affecting Muscle Group IX 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.326, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.55, 4.56, 4.73, Diagnostic Code 5309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Increased Evaluation - Residuals of a Left 
Hand Injury  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

In 1945, the veteran was granted service connection for left 
hand wound (moderately severe Muscle Group IX left with 
adherent scars and loss of strength) and assigned a 20 
percent rating under Diagnostic Code 5309, effective from 
December 1945.  The 20 percent rating has been in effect 
since that time and is now protected.  See 38 C.F.R. 
§ 3.951(b) (2005).  In a December 2001 rating decision, the 
RO continued the 20 percent rating previously assigned for 
the veteran's left hand injury residuals.  The veteran has 
appealed this decision.  Thus, the question before the Board 
is whether the evidence supports a rating higher than the 
current 20 percent evaluation for injury to Muscle Group IX.  
The Board cannot use disability due to the amputation of the 
long finger, which is rated 10 percent under Diagnostic 
Code 5154, or due to the scarring, which has been separately 
rated as noncompensable, to support a higher rating, as this 
would violate 38 C.F.R. § 4.14.  Also, as noted above, the 
evaluation of these separate disabilities is not a matter now 
before the Board on appeal.

The veteran's service medical records show that he sustained 
an accidental gunshot wound to the left hand from his M-1 
rifle in December 1944.  The wound was described as 
penetrating and severe with entrance and exit involving the 
tendon of the middle finger.  The veteran also suffered a 
compound, committed, and complete fracture of the proximal 
middle phalanx.  The veteran's December 1945 separation 
examination report shows that he was hospitalized for eight 
months after his injury.  

The veteran's residuals of a left hand injury have been rated 
consistently since the veteran's discharge from service under 
the criteria in Diagnostic Code 5309 for Muscle Group IX.  In 
the September 2005 hearing transcript, the veteran indicated 
that he is right-hand dominant.  Consequently, his service-
connected disability is rated as impairment of the minor 
upper extremity for the left hand.  See 38 C.F.R. § 4.69 
(2005).  

Under Diagnostic Codes 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  In 
addition, for VA rating purposes, the cardinal signs and 
symptoms of a muscle disability are loss of power, weakness, 
lowered threshold of fatigue, pain, impairment of 
coordination and uncertainty of movement.  See 38 C.F.R. § 
4.56 (2005).

38 C.F.R. § 4.56 (2005) provides the evaluation of muscle 
disabilities as follows: (a) An open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  (b) A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  (c) For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  See 38 C.F.R. § 4.56(d)(1) (2005).

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  See 38 C.F.R. § 4.56(d)(2) (2005).

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  See 38 C.F.R. § 
4.56(d)(3) (2005).

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high 
velocity missile, or large or multiple low-velocity missiles, 
or with shattering bone fracture or open communicated 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding or scarring.  
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscle swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrumor vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  See 38 C.F.R. § 4.56(d)(4) (2005).

Muscle injuries are evaluated under 38 C.F.R. § 4.73 (2005).  
The veteran is rated as 20 percent disabling under Diagnostic 
Code 5309.  Unlike most of the rating criteria in 38 C.F.R. 
§ 4.73, Diagnostic Code 5309 does not evaluate an injury as 
slight, moderate, moderately severe, or severe.  The criteria 
for Muscle Group IX under Diagnostic Code 5309 are as 
follows:

Function: The forearm muscles act in strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements. Intrinsic muscles of hand: 
Thenar eminence; short flexor, opponens, abductor and 
adductor of thumb; hypothenar eminence; short flexor, 
opponens and abductor of little finger; 4 lumbricales; 4 
dorsal and 3 palmar interossei.

NOTE: The hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc. Rate on limitation 
of motion, minimum 10 percent.

Limitation of motion, in turn, is rated under 38 C.F.R. § 
4.71a (2005).  The Schedule does not provide a specific 
musculoskeletal code for rating limitation of motion of the 
hand.  Instead, service-connected hand disabilities are rated 
based on the nature and extent of the impairment of the 
affected finger or fingers.  However, even with consideration 
of these codes, an increased evaluation is not warranted in 
this case.

During the course of this appeal, VA revised the rating 
criteria that pertain to ankylosis and limitation of motion 
of fingers in Diagnostic Codes 5216-5230, effective August 
26, 2002.  See 67 Fed. Reg. 48784 - 48787 (July 26, 2002).  
Under the version in effect prior to August 26, 2002, 
Diagnostic Codes 5220 through 5223 were applied to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within 2 inches (5.1 cm.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cm.) in either 
direction was not considered disabling.

The revised rating criteria provide specific diagnostic codes 
for limitation of motion of individual digits.  Under the 
revised rating criteria for the fingers, the following rules 
are observed in classifying the severity of limitation of 
motion:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion) 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level. 

*****

(5) If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.

See 38 C.F.R. § 4.71a (2005).

Evidence of record indicates that the veteran complained of 
stiffness in his hand, pain, and limitation of function in VA 
outpatient treatment records as well as VA examination 
reports.  An assessment of degenerative arthritis was listed 
in a May 2001 VA treatment note.  In an October 2001 VA 
examination report, the examiner stated that the veteran's 
left middle was amputated at the metacarpal phalangeal joint.  
It was noted that the veteran's left ring finger lacked 5 
centimeters of touching of the median transverse fold of the 
palm while his other fingers could touch this area "well".  
Further, the examiner indicated that the veteran's grasping 
of objects, strength, and dexterity was fair.  However, the 
examiner later noted that the veteran's grasping was poor on 
the left.  A February 2002 VA treatment note as well as a 
January 2003 private physician statement indicate that the 
veteran suffers from rheumatoid arthritis of unclear 
etiology.  Finally, an October 2004 VA examination report 
listed an impression of gunshot wound traumatic left hand 
with loss of 3rd finger and subsequent development of 
traumatic arthritis, osteoarthritis, and pain of a moderate 
degree.  An October 2004 VA X-ray report showed no other bony 
abnormalities of the hand other than amputation of the left 
third finger.  Evidence of record also shows no findings of 
ankylosis.  

In this case, based upon the evidence of the record, the 
Board finds no basis under either the old or new rating 
criteria for the assignment of a rating in excess of 20 
percent for the service-connected left hand injury 
disability.  Of the five digits of the left hand, the loss of 
the third finger has been separately compensated, as 
discussed above, and cannot be further considered in rating 
the disability under Diagnostic Code 5309.  None of the other 
digits are described as ankylosed; hence, rating criteria 
pertinent to ankylosis are not applicable.  As for limitation 
of motion of the remaining digits, the examination reports 
indicate that the veteran's left ring finger lacked 5 
centimeters of touching of the median transverse fold of the 
palm while his other fingers could touch this area "well".  
Therefore, the Board concludes that rating criteria for 
limitation of motion of the thumb, index, and small finger 
are not appropriate.  Under Diagnostic Code 5230, any 
limitation of motion of the ring or little finger is rated 
noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230 
(2005).  Hence, this diagnostic code would not provide a 
basis for assignment of a rating higher than the current, 
protected rating of 20 percent.  

The Board acknowledges the veteran's complaints of pain, 
stiffness, and limitation of function associated with his 
service-connected left hand gunshot wound residuals.  The 
veteran, however, has not demonstrated that he has the 
medical expertise that would render competent his statements 
as to the current severity of his left shoulder gunshot wound 
disability residuals.  His opinion alone cannot meet the 
burden imposed by 38 C.F.R. §§ 4.56, 4.73 with respect to the 
current severity of his left hand gunshot wound disability 
residuals.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) and (a)(2) (2005).  Moreover, the description 
of the limitation of function of the left hand due to pain 
does not equate to ankylosis or limitation of motion of any 
of the digits, or combination thereof, to support assignment 
of a rating higher than the current 20 percent.

For example, favorable ankylosis of the thumb of either hand 
is rated 10 percent, and unfavorable ankylosis of the thumb 
of either hand is rated 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2002 & 2003).  A note accompanying the 
latest version of Diagnostic Code 5224 indicates that 
consideration must be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
None of this has been shown or approximated in this case.  
Similarly, limitation approximating ankylosis - favorable or 
unfavorable - of any digit has not been described.  

An evaluation of any musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's left hand wound 
disability to the extent that would support the assignment of 
an increased rating.  While the veteran's pain must be 
considered in evaluating his service-connected disability, 
the Schedule does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In the 
October 2004 VA examination, the examiner specifically noted 
that the veteran suffered from a moderate degree of pain due 
to his left hand disability.  After considering the effects 
of the pain on movement, weakness, limitation of function, 
and fatigability, as described in the records of examination 
and treatment, the Board concludes that the disabling effects 
of the pain alone do not meet or more nearly approximate the 
criteria for assignment of higher ratings under 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Based on the evidence discussed above, the Board finds that 
the veteran's residuals of a left hand injury continue to 
more nearly approximate a moderately severe muscle disability 
under 38 C.F.R. § 4.56, which would not warrant the 
assignment of a rating in excess of 20 percent under the 
applicable diagnostic codes.  See 38 C.F.R. §§ 4.7, 4.56, 
4.71a, 4.73, Diagnostic Code 5309 (2005).

Finally, the Board observes that arthritis, due to trauma and 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  In this 
case, the veteran's left hand injury disability residuals 
have already been rated on the basis of limitation of motion 
as required under Diagnostic Code 5309.  The evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is not allowed.  Further, disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  See 38 C.F.R. § 4.14 (2005); Brady v. Brown, 4 
Vet. App. 203, 206 (1993).

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2005).  In this 
case, the Schedule is not inadequate.  The Schedule does 
provide for higher ratings for veteran's left hand gunshot 
wound disability residuals, but, as discussed above, findings 
supporting a higher rating have not been documented.  In 
addition, it has not been shown that the service-connected 
left hand disability alone has required frequent periods of 
hospitalization or have produced marked interference with the 
veteran's employment.  For these reasons, the assignment of 
an extraschedular rating for this disability is not 
warranted.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the veteran's claim was received in January 2001.  
Thereafter, in a rating decision dated in December 2001, the 
veteran's claim was denied.  After that rating action was 
promulgated, VA provided notice to the veteran.  In a 
December 2002 Supplemental Statement of the Case (SSOC) as 
well as a July 2004 letter from the RO, the veteran was 
notified regarding what information and evidence is needed to 
substantiate his claim, what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in the December 2002 
SSOC and July 2004 letter was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by VA, 
and the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Further, after the notice was provided, the case 
was readjudicated in an October 2004 SSOC.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).     

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The December 2002 SSOC and July 2004 letter 
from VA complied with these requirements.    

Additionally, the Board notes that the July 2004 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the July 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).


As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA medical records, and multiple VA 
examination reports have been obtained and associated with 
the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this case, the veteran was provided with 
multiple VA examinations.   

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2005).


ORDER

Entitlement to an increased evaluation for residuals of a 
left hand injury, moderate wound to Muscle Group IX is 
denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


